Oliver, Chief Judge:
This appeal for reappraisement relates to certain glass Christmas tree ornaments exported from the Western Zone of Germany, directly or indirectly, by Lauscher Glasindustrie and entered at San Francisco, Calif.
The case has been submitted on an agreed set of facts that establish export value, as defined in section 402 (d) of the Tariff Act of 1930, to be proper basis for appraisement of the merchandise in question, and that establish such statutory value to be the appraised value, less the amount added under duress, packing included, and I so hold. Judgment will be rendered accordingly.